Citation Nr: 1738664	
Decision Date: 09/13/17    Archive Date: 11/28/17

DOCKET NO 13-18 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and E. C. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, which granted service connection for hearing loss and assigned a noncompensable disability evaluation.  In an April 2013 rating determination, the RO assigned an effective date of February 18, 2009, for the noncompensable disability evaluation.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran has not been shown to have worse than level II hearing in both the left and right ear throughout the appeal period.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran has been assigned a noncompensable evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  He contends that the severity of his condition more closely reflects the severity required for a higher disability rating. 

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2016).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2016).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  The Veteran has not been shown to have either of these exceptional patterns at any time. 

The Veteran has argued that his hearing loss is more severe than is reflected by his assigned evaluation.  Although the Veteran is competent to attest to his observations and laypeople may, in some circumstances, opine on questions of diagnosis and etiology, in this case, the Veteran is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, while the Veteran is clearly competent to describe what he experiences (diminished hearing), he is unable to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

In conjunction with his claim for hearing loss, the Veteran was afforded a VA examination in May 2009.  At the time of the examination, the Veteran described symptoms of being hard of hearing.  He was not receiving any treatment for this condition.  The Veteran stated that he did not experience any functional impairment from this disorder.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 20, 30, and 30, and 50, and left ear 20, 30, 50, and 50, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The examiner rendered a diagnosis of bilateral mild sensorineural hearing loss.  The examiner indicated that this had no effect on the Veteran's occupation or his daily activities.  Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level I hearing loss, the left ear corresponded with Level I hearing loss.  These levels correspond with a noncompensable evaluation.

At the time of a November 2012 VA examination, audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 25, 35, and 45, and 45, and left ear 25, 35, 55, and 55, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  The examiner indicated that the Veteran reported that he was unable to hear well.  Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level I hearing loss, the left ear corresponded with Level I hearing loss.  These levels correspond with a noncompensable evaluation.

The Veteran was afforded an additional VA audiological examination in January 2016.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 30, 30, and 50, and 60, and left ear 30, 40, 45, and 55, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level II hearing loss, the left ear corresponded with Level II hearing loss.  These levels correspond with a noncompensable evaluation.

At his October 2016 hearing, the Veteran testified that he had trouble hearing if he were in a room with others.  He indicated that he would try to read people's lips.  He also had the TV and radio on a very high volume.  He further noted that he could not hear the telephone ring.  The Veteran stated that the testing room was different than noise exposure outside of the testing room as the testing room was a sterile environment.  He noted having gone for the above examination earlier in the year.  

The Board has considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.

In providing its findings, the Board acknowledges the Veteran's complaints regarding impact of his hearing loss on his daily activities, and the VA's obligations of resolving reasonable doubt in favor of the Veteran.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are made.  There is no doubt as to the proper evaluations to assign, and thus no doubt to resolve in favor of the claimant.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, VII, DC 6100.  The RO and the Board are bound by applicable laws and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Finally, there is no evidence to suggest that the Veteran's hearing has increased in severity since the last VA examination, or that the results of any of the tests were unreliable.  Accordingly, the preponderance of the evidence weighs against assigning a higher rating.  38 C.F.R. §§ 4.85, 4.86.  In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the bilateral hearing loss disability is no more than noncompensable.  Here, the Board finds that the preponderance of evidence is against the finding that a higher rating during any relevant period is warranted.  As such, the Veteran's claim for an increased rating for must be denied.

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . ."). 


ORDER

An initial compensable disability evaluation for bilateral hearing loss is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


